



COURT OF APPEAL
    FOR ONTARIO

CITATION: R. v. Persaud,

2013 ONCA 684

DATE: 20131108

DOCKET:
    C56482

Weiler, MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anthony Persaud

Appellant

Edward L. Burlew, for the appellant

Lisa Csele, for the respondent

Heard: November 7, 2013

On appeal from the
    conviction entered on September 10, 2010 by Justice David L. Corbett of the Superior
    Court of Justice, sitting without a jury.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellant appeals
    his conviction under ss 153(3) and 160 of the
Customs Act
. The appellant raises three issues: 1) the
    reasons for judgment are insufficient in that they are speculative and vague in
    various places; 2) the trial judge applied the wrong burden of proof; 3) the
    verdict is unreasonable.

[2]

We disagree. Firstly,
    the trial judges reasons for judgment are sufficient. The judge carefully
    addressed the issue of whether or not the appellant knowingly participated in
    defrauding Canada Customs by retaining rather than remitting duties and taxes
    received. The judge set out pieces of evidence which show that the appellant
    was the directing mind of a small company and that he instructed his employees
    to commit fraud. The conviction is rooted in the evidence of witnesses who did
    not participate in the fraud. The reasons show that the fact that it was the
    appellant who made alternative arrangements when the actions of some of his
    clients would have led to the discontinuation of the fraud clearly demonstrates
    his knowledge of the fraudulent activity.

[3]

Secondly, the trial
    judge did not misapply the burden of proof in relation to the appellant. His
    comments with respect to other persons not before the court were irrelevant.

[4]

Thirdly, the verdict is
    reasonable. There was ample evidence upon which the trial judge could come to
    the conclusion he did.

[5]

Accordingly the appeal
    is dismissed.


